Citation Nr: 1445567	
Decision Date: 10/15/14    Archive Date: 10/22/14

DOCKET NO.  12-13 980	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee



THE ISSUE

Entitlement to a compensable rating for residuals of a right ankle fracture.



REPRESENTATION

Veteran represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

K.C. Spragins, Associate Counsel





INTRODUCTION

The Veteran had active duty service in the United States Army from October 1978 to October 1981.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision issued by the Department of Veterans' Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  The RO in Nashville, Tennessee, certified the appeal to the Board.

The Board notes that the Veteran was scheduled for a video conference hearing at the RO in May 2014.  He failed to report for the scheduled hearing without explanation.  He has not requested that the hearing be rescheduled.  Therefore, his request for a Board hearing is deemed to be withdrawn.  See 38 C.F.R. § 20.704(d) (2013).

In addition, the Board notes that the Veteran submitted a completed VA Form 21-22, which appointed the Disabled American Veterans (DAV) as his representation in matters before the VA.  As a result, the Veteran's prior representation by the Florida Department of Veterans Affairs was revoked.  See 38 C.F.R. § 14.631(f).

The Board also notes that the Veteran filed a notice of disagreement (NOD) with the denial of service connection for a fracture of front upper tooth.  See September 2010 NOD.  A statement of the case (SOC) was issued in April 2012; however, he did not submit a substantive appeal with respect to this issue.  See 38 C.F.R. § 20.202 (2013).  Accordingly, the issue of entitlement to service connection for a fracture of front upper tooth is not currently in appellate status.

This appeal was processed using the Virtual VA paperless claims processing system and the Veterans Benefits Management System (VBMS).  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of these electronic records.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran contends that his right ankle disability is worse than the noncompensable rating assigned.  See September 2010 NOD.  He was last provided a VA examination in connection with this claim in January 2010, which was over four years ago.  In April 2012, VA medical records note that the Veteran sought treatment for chronic right ankle pain and requested pain medicine.  The records from this visit rate his pain at a 5.  See April 2012 VA Medical Records, page 2 (Virtual VA).  In a September 2014 brief, the Veteran's representative also asserted that the Veteran's right ankle disability had worsened and requested an additional VA examination.  VA's General Counsel has indicated that, when a claimant asserts that the severity of a disability has increased since the most recent rating examination, an additional examination is appropriate.  VAOPGPREC 11-95 (April 7, 1995); see also Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994).  Therefore, the Board finds that an additional VA examination is necessary for the purpose of ascertaining the current severity and manifestations of the Veteran's service-connected residuals of a right ankle fracture.

In addition, any outstanding VA and non-VA records of treatment for the right ankle should be obtained on remand.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for his right ankle disability.  After acquiring this information and obtaining any necessary authorization, the AOJ should obtain and associate these records with the claims file.

The AOJ should also obtain any outstanding, relevant VA medical records, to include records from the VA Tennessee Valley Healthcare system dated since April 2012.

2.  After securing any outstanding VA and/or private medical records, the Veteran should be afforded a VA examination to ascertain the current severity and manifestations of his service-connected residuals of a right ankle fracture. 

Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.

The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and assertions.

It should be noted that the Veteran is competent to attest to factual matters of which he has first-hand knowledge, including observable symptomatology.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.
 
The examiner should comment on the severity of the Veteran's ankle disorder and report all signs and symptoms necessary for rating the disability, including the range of motion in degrees.  He or she should also identify any other symptomatology and manifestations of the disability.

The presence of objective evidence of pain, excess fatigability, incoordination, and weakness should also be noted, as should any additional disability due to these factors, including additional loss of range of motion.  The examiner should discuss any additional functional impairment that the Veteran experiences during a flare-up. 

The examiner should also include a statement as to the effect of the Veteran's ankle disorder on his occupational functioning and daily activities. 

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.

3.  The AOJ should review the claims file and ensure that the foregoing development actions have been conducted and completed in full.  The AOJ should also conduct any other development as may be indicated by a response received as a consequence of the actions taken in the preceding paragraphs.

4.  When the development requested has been completed, the case should be reviewed by the AOJ on the basis of additional evidence.  If the benefit sought is not granted, the Veteran and his representative should be furnished a supplemental statement of the case (SSOC) and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


_________________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

